Citation Nr: 0504744	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right eye cataract.

2.  Entitlement to service connection for right eye 
refractive error.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1951 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded by the Board in 
February 2004 so that the RO could obtain and consider 
treatment records from the VA Medical Center (VAMC) in Poplar 
Bluff, Missouri.  


FINDINGS OF FACT

1.  An unappealed rating decision of April 1971 denied 
service connection for right eye cataract.

2.  Evidence received since the April 1971 rating decision is 
new, but is not so significant that it must be considered in 
order to fairly decide the merits of the underlying claim of 
service connection.  

3.  The veteran has refractive error of the right eye.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for right eye 
cataract.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.303, 20.302, 20.1103 
(2004).  

2.  Refractive error of the eye is not considered a disease 
or injury for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection for right eye cataract was denied in a 
rating decision of April 1971.  The pertinent evidence of 
record at the time of the April 1971 decision included the 
veteran's service medical records (SMRs), the report of a VA 
examination conducted at VAMC Poplar Bluff in April 1971, and 
a statement by P.W., M.D., who saw the veteran for treatment 
of his right eye on four occasions from June 1969 through 
February 1971.  The RO determined in April 1971 that the 
right eye cataract was shown to have begun many years after 
discharge.  The decision was not appealed, and thus became 
final.  See 38 C.F.R. §§ 20.302, 20.1103; 38 C.F.R. § 19.118 
(1970).  

In May 2001 the veteran submitted a request to reopen his 
claim for service connection for a right eye "condition."  
In response to the RO's request for new and material 
evidence, the veteran identified treatment records at the 
Kneibert Clinic of Poplar Bluff, Missouri, which the RO 
obtained on the veteran's behalf.  

The veteran had indicated in a February 2002 Statement in 
Support of Claim that he had been treated regularly at VAMC 
Poplar Bluff since 1971.  In response to the February 2004 
Board remand, the RO obtained medical records from VAMC 
Poplar Bluff.  The RO requested records beginning in 1971; 
the VAMC provided records dated from November 1996 to 
February 2004, stating that these were all the records that 
could be found.

Thus, the evidence added since the unappealed April 1971 
denial of service connection consists of treatment records 
from the Kneibert Clinic and the added treatment records from 
VAMC Poplar Bluff.  Records from the Kneibert Clinic show 
ongoing treatment for refractive error and for glaucoma 
during the period March 1974 through October 1997.  Treatment 
records from VAMC Poplar Bluff for the period November 1996 
to February 2004 show treatment for various medical 
conditions, including right eye cataract.  A treatment note 
dated in June 1998 recorded that the veteran told his 
optometrist that he had been told in 1951 that he had a 
"spot" on his eye, but denied any other ocular history.  

II.  Analysis

A.  Cataract

As noted above, by an April 1971 rating decision, service 
connection for a right eye cataract was denied.  This denial 
was not appealed by the veteran, and as a result it became a 
final decision.  38 C.F.R. § 19.118 (1970); 38 C.F.R. 
§ 20.1103 (2004).  In order to reopen this previously denied 
claim, new and material evidence must be received.  
38 U.S.C.A. § 5108 (West 2002).  The Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett, supra.  Further analysis beyond 
consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id at 1384; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  The Board notes 
that 38 C.F.R. § 3.156(a) was amended in August 2001, and 
that amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The request to reopen in the instant appeal was received 
before August 29, 2001; consequently, the old version of 
38 C.F.R. § 3.156(a) governs this case.

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

The medical records from the Kneibert Clinic showed the 
veteran was seen for glaucoma, refractive error, and other 
eye problems related to two accidents.  Nothing in the 
Kneibert Clinic records pertains to the etiology of the 
veteran's cataract.  Similarly, the evidence contained in the 
treatment records from VAMC Poplar Bluff contain evidence of 
ongoing treatment for a variety of ailments, but sheds no 
light on the etiology or onset of the veteran's cataract.  
Thus, while the evidence is new to the record, it is not 
relevant to the underlying issue of service connection for 
cataract of the right eye.  

While the VAMC Poplar Bluff records contain some histories 
provided by the veteran, including a June 1998 statement that 
he had been told in 1951 that he had a "spot" on his eye in 
1951, there is no medical evidence connecting any current eye 
disorder to his military service.  While the veteran is 
competent as a layperson to describe the symptoms of his eye 
disabilities, he is not competent to provide medical opinion 
as to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1). 

In sum, while some of the evidence provided by the veteran 
since the April 1971 denial of his claim for service 
connection for right eye cataract is new in the sense that it 
consists of information not of record in April 1971, it is 
not material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In other words, it does not tend to prove any point relevant 
to the question of service connection that was not already 
shown in April 1971.  Accordingly, because new and material 
evidence to reopen the claim of entitlement to service 
connection for right eye cataract has not been received, the 
claim to reopen must be denied.

B.  Refractive error

The veteran's enlistment physical examination showed right 
eye visual acuity was 20/70, correctable to 20/40 through a 
pinhole lens.  The examination's summary of defects noted 
bilateral defective vision.  The veteran's SMR shows that he 
was issued eyeglasses while in service, but contains no 
reference to treatment for any acute or chronic eye disease 
or disability.  On the veteran's report of medical history, 
submitted at the time of his separation examination, the 
veteran checked "eye trouble," but did not otherwise define 
that eye trouble.  The separation examination, however, noted 
that his right eye visual acuity was measured as 20/80 
without glasses, and, under the summary of defects, the 
examining physician noted myopia.  

Other than the record of eyeglass prescription, the veteran's 
SMR shows no record of treatment of either eye, and no record 
of any trauma to either eye or the head.

In the absence of some event of trauma, refractive error 
shown on examination is not a disability for which 
compensation benefits may not be authorized.  38 C.F.R. §§ 
3.303(c), 4.9; see e.g., Browder v. Brown, 5 Vet. App. 268 
(1993).  The medical evidence of record indicates that the 
veteran had bilateral defective vision both on entry into 
service and on separation, attributable to refractive error.  
The record contains no evidence of any acquired pathology, 
such as due to trauma, which is medically connected to the 
veteran's defective vision.  The record shows instead that 
the veteran's defective vision is attributable to refractive 
error.  Because refractive error is not a disease or injury 
for which compensation benefits may be paid, a grant of 
service connection is not warranted.  38 C.F.R. § 3.303(c); 
see McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court), has held that in a case where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Since 38 C.F.R. §§ 
3.303(c) and 4.9 do not permit service connection for 
refractive error, there is no legal basis for the veteran's 
claim for service connection for refractive error.  His claim 
must therefore be denied as a matter of law.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002, three months before the adverse decision by the RO.  

Specifically regarding VA's duty to notify, the January 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was needed from the veteran, 
what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The veteran was specifically apprised of 
the requirement for new and material evidence, and those 
terms were defined.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of the RO's reviews, 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs, and afforded the 
veteran a VA examination.  The RO also obtained and 
incorporated into the record the private treatment records 
discussed above.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for right eye 
cataract, the appeal is denied.

Service connection for refractive error is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


